Seawell, J.,
dissenting: While in ber complaint tbe plaintiff does set up tbe fact tbat tbe injury to ber eye, caused by tbe negligence of tbe defendant, has deprived ber of tbe opportunity of engaging in teaching in tbe public schools, to which ber life work bad been devoted, and tbat sbe has received damage on tbat score, tbe allegations are quite sufficient to sustain a recovery for damages to ber earning capacity when employed in any other occupation which might be open to her. Any evidence relative to tbat claim cannot’ be excluded without error. Tbe objection and tbe exception to tbe admission of evidence tbat this plaintiff taught for a long period of years in tbe public schools of North Carolina, at a salary of $85.00 per month, raises only the question of relevancy, and has nothing to do with tbe force and effect of tbe evidence, and, for tbat reason, has nothing to do with any instruction which tbe judge may bave given to the jury with relation to its proper use. If there is any error, it is necessarily in tbe instruction of tbe court, to which exception should bave been made and this treated on its ■own merit.
Evidence of tbe character to which exception is made has been uniformly accepted as bearing upon thé diminution of earning capacity, generally, to engage in any occupation involving tbe exercise of similar faculties of intelligence and habits of industry, and tbe salary received by this plaintiff in tbe work sbe chose, and to which sbe gave ber continuous and loyal service, is a gauge of such capacity: Sutherland on *472Damages, Vol. 4, sections 1245, 1246, et seq., pp. 4690, et seq.; Missouri, etc., R. Co. v. Nesbit, 40 Tex. Civ. App., 209; Escher v. Carroll County, 159 Iowa, 627; Hughes v. Harbor & S. B. & S. Assn., 131 App. Div. (N. Y.), 185; McCullough v. Illinois S. Co., 14 Ill. App., 566; O’Connell v. City of Davenport, 164 Iowa, 95; Southern Bell Tel. Co. v. Shamos, 12 Ga. App., 463; 17 C. J., pp. 901, et seq., ibid., pp. 903, et seq.; subbead, “Earnings in Other Employments,” note 51, and cases cited; Pawlicki v. Detroit United R. Co., 191 Mich., 536, 158 N. W., 162.
This is not a proceeding under the Unemployment Compensation Law, where the award is calculated upon recent earnings and the pay is out of a fund raised by contribution; it is not a case under the Workmen’s Compensation Act, where the employer is assessed by uniform rules based upon the employee’s earnings in his job; it is a suit against a third party for a negligent injury which has diminished the plaintiff’s earning capacity with reference to any employment that might be open to her. In fact, the evidence has nothing to do with the measure of damages, but is intended to be evidentiary only as to the effect of the injury on earning capacity.
We cannot deny to the plaintiff in a case of this sort the opportunity for readjustment, and even for rehabilitation, or its consideration by the jury. Even if we consider the relation of plaintiff’s earning capacity to the profession in which she had been employed — teaching—competent authority is to the effect that she has the right to show that she was fitting herself to continue the very vocation for which the injury incapacitated her, and which defendant claims she could not have entered on other grounds. Sutherland on Damages, sec. 4698, note 49; Howard O. Co. v. Davis, 76 Tex., 630, 17 Am. Neg. Cas., 615. Here, the defendant was permitted to show that the plaintiff had no certificate to teach in the public schools, and probably would not be able to get one. This evidence is unobjectionable, as it bears upon the earning capacity of the plaintiff generally, and also tends to rebut the evidence of the plaintiff that she might avail herself of a future opportunity to return to teaching in the public schools; but if there is any speculation in the matter, it is on the part of the court when it arbitrarily assumes that she will not be able to make the grade and will, therefore, not be permitted to teach in the public schools again. Upon such arbitrary conclusion alone could the court have excluded her earning capacity as a teacher in the public schools. Further, the laws of North Carolina do not prohibit teaching without a certificate; a certificate is only required for teaching in the public school system. The opportunity for private teaching and tutoring is still large, and plaintiff, albeit handicapped by narrowing the field of her activity as a teacher, still might have had this field to look to.
*473What seems to me to be error in the decision of the Court is that it is practically held that plaintiff can only recover for the diminution of her earning capacity as a teacher in the public schools of North Carolina, and if she can teach in them no more, evidence of her earning capacity in that regard is incompetent. See authorities above cited. Since the inquiry under the pleadings, as exemplified in the issue submitted to the jury, covered, as it should, a much wider scope and related to her general capacity to earn a living in any gainful occupation, it would have been error to exclude this evidence, or, in fact, any evidence of a prior occupation in which she earned money at any time. If plaintiff cannot present to the jury evidence pertaining to the only occupation she had ever pursued, and the salary which she received therein, so far as available evidence is concerned she may have spent her whole life in mental and physical ineptitude, without either the ability or the desire to do work of any kind. The evidence considered throws the light upon plaintiff’s intelligence, industry and adaptability, prime qualifications in any vocation she might undertake; and the amount earned by her is a further indication as to their extent and effectiveness.
In Wallace v. R. R., 104 N. C., 442, the rule given in 2 Wood Railways, 1240, on this point is adopted and italicized: “The age and occupation of the injured person, the value of his services, that is, the wages which he has earned in the past, whether he has been employed at a fixed salary or as a professional man, are proper to be considered.” This case makes the distinction, to which I have already called attention, that inquiry into the earnings does not involve the rule of damages, but only services to enable the jury to arrive at a fair estimate of the amount. “An inquiry, however, as to his earnings in his business is competent. It is not itself a rule of damages. There are many other elements of damages to be considered, and ‘upon all the circumstances it is for the jury to say what is a reasonable and fair compensation which the defendant should pay the plaintiff, by way of compensation, for the injury he has sustained.’ ” Here, the admission of evidence as to plaintiff’s salary received in past time as a teacher in the public schools establishes no rule that the award of the jury should be measured by it, or even that it should have a controlling influence amongst the many elements considered in determining the amount they should, in their discretion, allow.
In Broyles v. Prisock, 97 Ga., 643, 25 S. E., 389, evidence that plaintiff was earning a salary in a certain position was admitted not only as an element in establishing his loss, but also to throw light, generally, upon his earning capacity.
In Pawlicki v. Detroit United R. Co., supra, the plaintiff had been, at some time before his injury, a shoemaker, but did not intend to resume that business. The Court said: “His fitness for that vocation and what *474be bad recently been able to earn in it were tbe only available evidence from wbicb bis loss by reason of destruction of earning capacity could be weighed, and we think was clearly competent for tbe jury to take into-consideration for whatever light it might throw on tbe question of damages.”
See, also: Grimmelman v. Railway Co., 70 N. W., 90, 98, confirming this principle, and Rayburn v. Railway Co., 74 Iowa, 643, 35 N. W., 606.
In tbe main opinion this evidence seems to be condemned as improper because of its remoteness, although it is admitted in tbe opinion that, “there seems to be no fixed rule as to time in such inquiry.” Tbe “remoteness” upon wbicb tbe evidence is considered inadmissible must, therefore, relate, as I said in tbe beginning, to its relevancy as evidence of earning capacity. It seems to me obvious that if it were conceded, and it is neither conceded nor proved, that she could teach no more, such evidence still has some probative force in connection with what she might be able to do, even in her partially blinded condition, or might, have done except for tbe injury.
Evidence of earning capacity must come up tbe bard way — that is, through experience in earning. Evidence of bolding one job or another is not of itself sufficient. Courts speak of tbe market value of services. Tbe test of earning capacity lies in tbe actual earnings. There is an evidential connection between this plaintiff's earnings in her former work and her general earning capacity wbicb cannot be denied.
I am quite sure that tbe profession at large, who have bad experience with tbe development of like cases, will consider tbe decision as an innovation upon tbe practice.
ClaeKSON and ScheNCK, JJ., concur in dissent.